Filed 9/24/20 Conservatorship of Thomas CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


Conservatorship of the Person                                  B292792
and Estate of FLORENCE
THOMAS.                                                        (Los Angeles County
                                                               Super. Ct. No.
                                                               16STPB03259)


ZENO TURNER,

         Petitioner and Respondent,

         v.

EARL TURNER,

         Petitioner and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Clifford Klein, Judge. Affirmed.
     Earl Turner, in pro. per., for Petitioner and Appellant.
     Zeno Turner, in pro. per., for Petitioner and Respondent.
               _______________________________
       Earl Turner (Appellant), a self-represented litigant,
appeals from the probate court’s order appointing his brother,
Zeno Turner (Respondent), and his sister, Joyce Sharpe,1
conservators of their mother’s estate and denying his competing
petition to be appointed conservator of the estate. Appellant has
shown no error, and we affirm the order.
                         BACKGROUND
       In August 2016, Respondent filed a petition in the Los
Angeles County Superior Court Probate Division, seeking to be
appointed conservator of the person of his mother, Florence
Thomas. In November 2016, Appellant, Respondent’s brother,
filed multiple oppositions to Respondent’s petition.
Simultaneously, Appellant filed a competing petition in the San
Bernardino County Superior Court Probate Division, seeking to
be appointed conservator of the person of his mother.2 Both



      1   Joyce Sharpe did not appear on appeal.
      2  At the time the petitions were filed, Respondent lived in
Los Angeles County, Appellant lived in San Bernardino County,
and their mother, Florence Thomas, lived in a residential care
facility in San Bernardino County. About a year before
Respondent filed his petition, he and Thomas were living
together in her home in Los Angeles County. Appellant was
dissatisfied with the care Respondent was providing to Thomas,
and believed his siblings were stealing money from Thomas, so he
removed Thomas from her home in or around July 2015 and
placed her in the residential care facility in San Bernardino
County, without notifying Respondent (or their sister, Joyce
Sharpe, who also lived in Los Angeles County and assisted
Respondent in caring for Thomas).




                                  2
Appellant and Respondent filed their petitions as self-
represented litigants.
       In May 2017, Appellant’s petition was transferred to the
Los Angeles County Superior Court Probate Division and
assigned the same case number as Respondent’s petition. In
August 2017, the probate court held a bench trial on the two
petitions, at which Appellant and Respondent represented
themselves. On September 8, 2017, the probate court issued an
order granting Respondent’s petition to be appointed conservator
of the person of Florence Thomas and denying Appellant’s
petition. The court found Thomas had dementia and lacked
capacity to make health care decisions for herself. Thomas was
represented by a Probate Volunteer Panel (PVP) attorney in
connection with the petitions. On October 26, 2017, the court
issued its order appointing Respondent conservator of Thomas’s
person.3
       On August 8, 2017, during the above-mentioned trial,
Appellant, as a self-represented litigant, filed an amended


      3 The petitions for appointment of conservator of the person
and the October 26, 2017 order appointing Respondent
conservator of the person of Florence Thomas are not before us on
appeal. Any challenge in Appellant’s appellate brief to these
prior proceedings is time-barred because the time to appeal had
long passed when Appellant filed the current appeal in
September 2018. The matter before us involves only the
competing petitions for appointment of conservator of the estate,
filed by Appellant on the one hand and Respondent and Sharpe
on the other, the August 7, 2018 order granting Respondent and
Sharpe’s petition, and the October 1, 2018 order appointing
Respondent and Sharpe conservators of the estate of Florence
Thomas, which we address below.




                                3
petition under the same probate case number, seeking
appointment as the conservator of Thomas’s estate, in addition to
conservator of her person. On September 11, 2017, Respondent,
through counsel, filed a competing petition to be appointed
conservator of the estate. The same day, Respondent’s counsel
also filed on his behalf an ex parte petition for appointment as
temporary conservator of the estate. At an October 18, 2017
hearing, the probate court granted Respondent’s petition to be
appointed temporary conservator of Thomas’s estate. On
January 6, 2018, Respondent and Sharpe, through counsel, filed
a joint petition for appointment as conservators of their mother’s
estate.
       On March 23, 2018, Thomas’s PVP attorney filed a report
regarding the competing petitions for appointment of conservator
of the estate, recommending the probate court appoint
Respondent and Sharpe as conservators of Thomas’s estate and
reject Appellant’s bid to be conservator. Counsel stated in the
report that Appellant had “acted contrary to [Thomas’s] best
interests in the matter of her estate.” Specifically, after
Respondent and Appellant had filed their petitions for
appointment of conservator of the person and Appellant had filed
his petition for appointment of conservator of the estate,
Appellant sold Thomas’s residence, “[u]sing a power of attorney,
which was subsequently determined by the [probate] Court to be
invalid,” and failed to turn over to the PVP attorney a portion of
the proceeds from the sale or provide an accounting for that
portion of the proceeds. Appellant also attempted to sell
Thomas’s rental property, “but the sale was cancelled.” For these
reasons, counsel did not “see [Appellant] as a legitimate
candidate to handle [the] estate.” Counsel also stated in the




                                4
report that he had “no hesitation” in recommending the probate
court grant Respondent and Sharpe’s petition to be conservators
of the estate, as they “apparently have both the interest and time
to devote to the administration of the property and to prosecute
actions to recover any estate assets to which the conservatorship
is entitled.” Counsel noted, however, that at the time of the
August 2017 trial, Thomas had expressed a preference for
Appellant as a potential conservator.
       Respondent remained the temporary conservator of
Thomas’s estate through the bench trial on the petitions for
appointment of conservator of the estate, held in July 2018.
Respondent and Sharpe were represented by counsel at the July
2018 trial; Appellant represented himself; and the PVP attorney
represented Thomas. Respondent and Sharpe testified at trial.
Appellant cross-examined Respondent and conducted direct
examination of Sharpe. Apparently Appellant testified at the
July 2018 trial on the petitions for appointment of the
conservator of the estate, but that testimony is not included in
the record before us.4
       After the July 2018 trial, the PVP attorney submitted
another report, reiterating his recommendation that the probate
court appoint Respondent and Sharpe as conservators of
Thomas’s estate and reject Appellant’s bid to be conservator.
Counsel stated in the report that Thomas now had no preference



      4 If any additional witnesses testified at the July 2018 trial,
the testimony is not included in the record before us. The
reporter’s transcript from July 9-10, 2018, that is included in the
record on appeal, states that it is a “partial” transcript of the
proceedings held on these two days.




                                  5
regarding who should be her conservator (although earlier she
had expressed a preference for Appellant, as set forth above).
       Both Respondent and Appellant filed closing argument
briefs, Respondent through counsel and Appellant on his own
behalf. In his brief, Appellant suggested that the matter of
appointment of conservator of the person, which was tried the
year before in August 2017, “be retried,” so Appellant could
introduce additional exhibits and testimony from Maria
Landaverde, the tenant in Thomas’s rental property.5
       On August 7, 2018, the probate court issued a minute
order, granting Respondent and Sharpe’s petition to be appointed
conservators of Thomas’s estate and denying with prejudice
Appellant’s petition to be appointed conservator of the estate. In
the order, the court set forth its reasons, based on the testimony
presented at trial, including: (1) that Respondent and Sharpe
had qualified for a bond as conservators;6 (2) that Respondent
and Sharpe “were more organized with their record keeping and
financial records than [Appellant]”; (3) that Appellant’s “sale of

      5 Respondent called Landaverde as a witness at the August
2017 trial, in support of Respondent’s petition for appointment of
conservator of the person of Florence Thomas. The probate court
struck Respondent’s direct examination of Landaverde, finding
the testimony was irrelevant to the issue of who should be
conservator of the person. Accordingly, Appellant did not cross-
examine Landaverde during the August 2017 trial. We mention
these facts because they relate to Appellant’s contentions on
appeal.
      6In Respondent’s closing argument brief, Respondent’s
counsel argued Appellant was not bondable as conservator, citing
Appellant’s deposition testimony regarding his financial condition
and history of court cases.




                                6
his mother’s house should have been disclosed to the court as the
conservatorship of the estate hearing was pending, and it
appears [the house] sold for substantially less than market
value”; and (4) that Thomas had named Respondent as executor
in her will, which she signed in 2009.
        On September 20, 2018, Appellant filed a notice of appeal
from the August 7, 2018 minute order on the petitions for
appointment of conservator of the estate. On October 1, 2018, the
probate court issued its order appointing Respondent and Sharpe
conservators of Thomas’s estate. We construe Appellant’s appeal
as being taken from the October 1, 2018 order. “An order
appointing a conservator is an appealable order.”
(Conservatorship of Sanderson (1980) 106 Cal.App.3d 611, 613,
fn. 1.)
                            DISCUSSION
        In his appellate brief, Appellant contends that at the trial
on the competing petitions for appointment of conservator of the
estate, the probate court abused its discretion in placing “limits
and restrictions” on Appellant’s cross-examination of witnesses,
which prevented him “from establishing impeachment, falsity
and conspiracy of these witnesses,” and ultimately prevented him
from becoming conservator of his mother’s estate. He also
contends the probate court abused its discretion in excluding 40
exhibits he sought to introduce at the trial.7

      7 Appellant also indicates in his brief that he takes issue
with probate court proceedings that occurred on October 18,
2018. He does not describe the proceedings or cite to anything in
the record that reflects such proceedings. The record includes an
October 18, 2018 order granting Respondent’s ex parte petition
for an order authorizing the PVP attorney and Respondent to
take certain actions in connection with the conservatorship of the




                                 7
       A trial court’s discretion to admit or exclude evidence is
broad. (Zhou v. Unisource Worldwide (2007) 157 Cal.App.4th
1471, 1476.) The exercise of that discretion will not be disturbed
on appeal unless the appellant demonstrates that the court’s
decision was arbitrary, capricious, or patently absurd and
resulted in a miscarriage of justice. (San Lorenzo Valley
Community Advocates for Responsible Education v. San Lorenzo
Valley Unified School District (2006) 139 Cal.App.4th 1356,
1419.)
       Our analysis in this appeal is governed by the
“fundamental principle of appellate procedure that a trial court
judgment is ordinarily presumed to be correct and the burden is
on an appellant to demonstrate, on the basis of the record
presented to the appellate court, that the trial court committed
an error that justifies reversal of the judgment.” (Jameson v.
Desta (2018) 5 Cal.5th 594, 608-609.) “ ‘To demonstrate error,
appellant must present meaningful legal analysis supported by
citations to authority and citations to facts in the record that
support the claim of error. [Citations.]’ [Citation.] ‘Mere
suggestions of error without supporting argument or authority
other than general abstract principles do not properly present
grounds for appellate review.’ [Citation.] ‘Hence, conclusory
claims of error will fail.’ ” (Multani v. Witkin & Neal (2013) 215
Cal.App.4th 1428, 1457; accord, Phillips v. Campbell (2016) 2


estate. Appellant does not specify which portions of the October
18, 2018 order, if any, he challenges or explains how the October
18, 2018 order is related to his contentions on appeal regarding
the probate court’s exclusion of evidence he sought to introduce at
the July 2018 trial on the petitions for appointment of
conservatorship of the estate.




                                 8
Cal.App.5th 844, 853.) An appellant’s brief should “point out
portions of the record that support the position taken on appeal.
The appellate court is not required to search the record on its
own seeking error.” (Del Real v. City of Riverside (2002) 95
Cal.App.4th 761, 768.)
       As explained in more detail below, Appellant’s conclusory
contentions, without supporting facts or argument, are
insufficient to demonstrate error entitling Appellant to relief.
I.     Cross-Examination of Witnesses
       Appellant contends that at the trial on the competing
petitions for appointment of conservator of the estate, the probate
court placed limits and restrictions on Appellant’s cross-
examination of Respondent, Sharpe and Maria Landaverde (the
tenant in Thomas’s rental property).8 Appellant did not set forth
in his appellate brief the nature of the purported limits and
restrictions. Nor did he explain what testimony he would have
elicited from the witnesses or argue how additional testimony

      8
        The record before us from the July 9-10, 2018 trial on the
petitions for appointment of conservator of the estate does not
include any testimony from Maria Landaverde. As explained
above, Respondent called Landaverde as a witness at the August
2017 trial, in support of Respondent’s petition for appointment of
conservator of the person of Florence Thomas. The probate court
struck Respondent’s direct examination of Landaverde, finding
the testimony was irrelevant to the issue of who should be
conservator of the person. Accordingly, Appellant did not cross-
examine Landaverde at the August 2017 trial. Evidence
introduced at or excluded from the August 2017 trial on the
petitions for appointment of the conservator of the person is not
before us on Appellant’s appeal from the October 1, 2018 order
appointing Respondent and Sharpe conservators of their mother’s
estate.




                                9
could have impacted the probate court’s appointment of a
conservator. Although Respondent pointed out these deficiencies
in his respondent’s brief and indicated the lack of specificity
made it difficult to respond to Appellant’s contentions, Appellant
did not file a reply brief on appeal.
       In the opening appellate brief, in support of the contention
regarding limits and restrictions on cross-examination, Appellant
cited three pages of the reporter’s transcript from the July 2018
trial on the petitions for appointment of conservator of the estate.
He did not explain what these three pages show or how the
proceedings before the probate court reflected on these pages
relate to his contentions in this appeal.
       On the first page of the reporter’s transcript that Appellant
cited, the probate court explained to Appellant that in cross-
examining Respondent regarding the condition in which
Respondent maintained Thomas’s residence, and whether that
residence was habitable for Thomas, Appellant did not need to
question Respondent about “every square inch of the property.”
The court instructed Appellant “to focus a little more” in his
cross-examination. The court asked Appellant for a time
estimate for the remainder of his cross-examination of
Respondent, and Appellant responded, “Two and a half, three
hours.” The court stated, “No, I don’t see why -- we are not going
through every doorknob.”
       On the second page of the reporter’s transcript that
Appellant cited, the probate court noted it had “imposed time
limits on [Appellant] for cross-examination” of Respondent.
Presumably the court was referring to its rejection of Appellant’s
two-and-a-half-to-three hour estimate for cross-examination of
Respondent. On the third page of the reporter’s transcript that




                                10
Appellant cited, the court stated during Appellant’s continued
cross-examination of Respondent, “Once again, I am telling you
[that] you will be done at 11:30 [a.m.]” It is not clear from the
record the total amount of time that Appellant cross-examined
Respondent on July 9 and 10, 2018.
       Appellant has not demonstrated error. He does not set
forth any questions he wanted to ask Respondent during cross-
examination that he was not permitted to ask. He does not point
to anything in the appellate record indicating the probate court
placed limits or restrictions on his examination of Sharpe. The
record before us does not indicate that either he or Respondent
called (or requested to call) Maria Landaverde as a witness at the
July 2018 trial on the petitions for appointment of conservator of
the estate. Appellant does not specify any testimony he wanted
to introduce but was precluded from introducing, let alone any
testimony that could have helped his case to be appointed
conservator of his mother’s estate.
II.    Trial Exhibits
       Appellant did not identify in his appellate brief any of the
40 exhibits he claims the probate court excluded or explain how
introduction of the exhibits could have supported his bid to be
conservator of his mother’s estate. Nor did he include citations to
the record reflecting the probate court’s rulings regarding such
exhibits (or citations to the exhibits themselves). Appellant
stated in his appellate brief that the exhibits were attached to his
brief; they were not. Respondent pointed out in his appellate
brief that Appellant did not identify the exhibits or attach them
to his brief as represented. Appellant did not file a reply brief on
appeal.




                                11
      “ ‘The reviewing court is not required to make an
independent, unassisted study of the record in search of error or
grounds to support the judgment.’ [Citations.] It is the duty of
[the appellant] to refer the reviewing court to the portion of the
record which supports appellant’s contentions on appeal.
[Citation.] If no citation ‘is furnished on a particular point, the
court may treat it as waived.’ [Citation.] We find this is an
appropriate case in which to apply the waiver rule.” (Guthrey v.
State of California (1998) 63 Cal.App.4th 1108, 1115.) Without
direction from Appellant regarding what exhibits or probate court
rulings his contention of evidentiary error relates to, we are
unable to review the contention and find it waived.
      In this appeal, Appellant has not demonstrated the probate
court erred. With his conclusory contentions about evidence the
probate court excluded, and lack of supporting facts or argument,
Appellant has not shown the probate court exercised its broad
discretion regarding evidentiary matters in an arbitrary,
capricious, or patently absurd manner that resulted in a
miscarriage of justice. Accordingly, we must affirm the order
from which Appellant appeals.




                                12
                        DISPOSITION
     The order appointing respondent Zeno Turner and Joyce
Sharpe conservators of Florence Thomas’s estate is affirmed.
Respondent Zeno Turner is entitled to recover costs on appeal.
     NOT TO BE PUBLISHED



                                         CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             SINANIAN, J.*




     *Judge of the Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                               13